EXHIBIT 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference of our report dated February 25, 2011, included in this Annual Report (Form 10-K) for the year ended December 31, 2010, with respect to the consolidated financial statements of Northern States Financial Corporation in the following documents of Northern States Financial Corporation: · Registration Statement (Form S-8: No. 333-170065) related to the 2009 Restricted Stock Plan /s/ Plante & Moran, PLLC Chicago, Illinois February 25, 2011 1
